Case 7:20-mj-00983 Document 8 Filed on 05/18/20 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  May 18, 2020
                                                               David J. Bradley, Clerk
Case 7:20-mj-00983 Document 8 Filed on 05/18/20 in TXSD Page 2 of 3
Case 7:20-mj-00983 Document 8 Filed on 05/18/20 in TXSD Page 3 of 3
